DETAILED ACTION
	This Office action is in response to the election and amendment filed 3 December 2021.  By this amendment, claims 26-30 are new and claims 1-18 are withdrawn.  Claims 1-30 are currently pending; claims 1-18 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 19-25, in the reply filed on 3 December 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0086670 A1 to Gross et al. (hereinafter “Gross”).
Regarding independent claim 19, Gross (Fig. 1) discloses a system comprising: a processor (¶ 0044); and memory comprising at least one non-volatile memory cell that is configured to have a retention time that is within a statistical window around a selected lifespan (¶ 0037).
Regarding claim 20, Gross (Fig. 1) discloses the system of claim 19, wherein the selected lifespan is less than ten years (¶ 0048).
Regarding claim 21, Gross (Fig. 1) discloses the system of claim 19, wherein the statistical window is between 95% of the selected lifespan and 105% of the selected lifespan (¶ 0048).
Regarding claim 22, Gross (Fig. 1) discloses the system of claim 19, wherein the non-volatile memory cell is to store based on a control signal being applied thereto gate and is to leak the stored charge over time, and the selected lifespan indicates an amount of time that the stored charge is detectable in the non-volatile memory cell (¶¶ 0032, 36).
Regarding claim 23, Gross (Fig. 1) discloses the system of claim 19, wherein the non-volatile memory cell comprises: a control gate 116; a floating gate 112; a substrate comprising a source region and a drain region (Fig. 1); a first isolator between the control gate and floating gate (Fig. 1, “Insulator”); and a second isolator 114 between the floating gate and the substrate.
Regarding claim 24, Gross (Fig. 1) discloses the system of claim 19, wherein the memory comprises a flash memory device and the memory cell is integrated in the flash memory device (¶¶ 0032, 38).
Regarding claim 25, Gross (Fig. 1) discloses the system of claim 19, wherein the system comprises a system-on-chip (SoC) (¶ 0044).
Regarding independent claim 26, Gross discloses an apparatus comprising: a non-volatile memory cell that is configured to have a retention time that is within a statistical window around a selected lifespan (¶¶ 0037, 44).  
Regarding claim 27, Gross discloses the apparatus of claim 26, wherein the statistical window is between 95% of the selected lifespan and 105% of the selected lifespan (¶ 0048).  
Regarding claim 28, Gross (Fig. 1) discloses the apparatus of claim 26, wherein the non-volatile memory cell comprises: a control gate 116; a floating gate 112; a substrate comprising a source region and a drain region (Fig. 1); a first isolator between the control gate and floating gate (Fig. 1 - “Insulator”); and a second isolator 114 between the floating gate and the substrate.  
Regarding claim 29, Gross discloses the apparatus of claim 28, wherein the memory cell is to store a charge in the floating gate based on a control signal being applied to the control gate, the floating gate is to leak the stored charge over time, and the selected lifespan indicates an amount of time that the stored charge is detectable in the floating gate (¶¶ 0032, 36).  
Regarding claim 30, Gross discloses the apparatus of claim 26, wherein the apparatus comprises a flash memory device and the memory cell is integrated in the flash memory device (¶ 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
27 March 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813